CUTRER, Judge.
Plaintiff, State of Louisiana, appeals from the dismissal of its action filed under the Motor Vehicle Habitual Offender Law, LSA-R.S. 32:1471 et seq., which action was filed to rule into court the defendant, Donald J. Young, to show cause why he should not be adjudged an habitual offender and, accordingly, barred from operating a motor vehicle on the highways of this *870State. This suit was consolidated with State of Louisiana v. Ivory Rone, 324 So.2d 867 (La.App. 3rd Cir. 1975) for hearing at the trial level and on appeal.
For the reasons assigned in State of Louisiana v. Ivory Rone, supra, the judgment of the trial court is reversed and the case remanded for further proceedings in accordance with the opinion in State of Louisiana v. Ivory Rone, supra, and LSA-R.S. 32:1471 et seq. Costs of this appeal are assessed against defendant-appellee.
Reversed and remanded.
WATSON, J., concurred for reasons assigned in State v. Rone.